J-S50003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

JASON WOODALL,

                        Appellant                  No. 355 WDA 2013


          Appeal from the Judgment of Sentence March 24, 2010
           In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0015796-2006


COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

JASON WOODALL,

                        Appellant                  No. 356 WDA 2013


           Appeal from the Judgment of Sentence June 30, 2011
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0015787-2006


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and ALLEN, JJ.

CONCURRING STATEMENT BY SHOGAN, J.:               FILED MARCH 27, 2015

     I join the learned majority’s disposition in the above captioned case.

However, I author this concurring statement to expound upon the portion of

Appellant’s second issue in which he contends that the trial court erred in

admitting into evidence facts pertaining to the crimes of June 7, 2006, that
J-S50003-14


occurred the week after the charges relating to Appellant’s conduct on

May 31 and June 1, 2006. In essence, Appellant claims that the trial court

should have granted his motion in limine that sought to preclude admission

of evidence regarding the subsequent criminal events of June 7, 2006,

because they did not occur prior to the crimes in question.

      A motion in limine is a procedure for obtaining a ruling on the

admissibility of evidence prior to or during trial, but before the evidence has

been offered.   Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super.

2003). The basic requisite for the admissibility of any evidence in a case is

that it be competent and relevant. Id. Furthermore, it is well settled that

“[t]he admission of evidence is within the sound discretion of the trial court,

and will be reversed on appeal only upon a showing that the trial court

clearly abused its discretion.”   Commonwealth v. Miles, 846 A.2d 132,

136 (Pa. Super. 2004) (en banc) (citing Commonwealth v. Lilliock, 740

A.2d 237 (Pa. Super. 1999)).       Abuse of discretion requires a finding of

misapplication of the law, a failure to apply the law, or judgment by the trial

court that exhibits bias, ill-will, prejudice, partiality, or was manifestly

unreasonable, as reflected by the record.      Commonwealth v. Montalvo,

986 A.2d 84, 94 (Pa. 2009).

      A trial court should find evidence admissible if it is relevant, that is “if

it logically tends to establish a material fact in the case, tends to make a fact

at issue more or less probable, or supports a reasonable inference or


                                      -2-
J-S50003-14


presumption regarding a material fact.” Commonwealth v. Williams, 896

A.2d 523, 539 (Pa. 2006) (quoting Commonwealth v. Stallworth, 781

A.2d 110, 117-118 (Pa. 2001)).       However, the Pennsylvania Rules of

Evidence state that the probative value of relevant evidence might be

outweighed by the danger of unfair prejudice.        Pa.R.E. 403.    “Unfair

prejudice” is defined as “a tendency to suggest decision on an improper

basis or to divert the jury’s attention away from its duty of weighing the

evidence impartially.” Pa.R.E. 403 cmt. This rule does not suggest that all

evidence harmful to the defendant should be excluded. “Exclusion is limited

to evidence so prejudicial that it would inflame the jury to make a decision

based upon something other than the legal propositions relevant to the

case.” Commonwealth v. Page, 965 A.2d 1212, 1220 (Pa. Super. 2009)

(citing Commonwealth v. Owens, 929 A.2d 1187, 1191 (Pa. Super.

2007)).

     In addition, the Pennsylvania Rules of Evidence state that generally

evidence of other crimes, wrongs, or acts is not admissible to prove the

character of a person. Pa.R.E. 404(b)(1). Such evidence may be admissible

“where it is relevant for some other legitimate purpose and not utilized

solely to blacken the defendant’s character.” Commonwealth v. Russell,

938 A.2d 1082, 1092 (Pa. Super. 2007).      As Pa.R.E. 404(b)(2) explains,

evidence of other crimes, wrongs or acts may be admissible for purposes




                                   -3-
J-S50003-14


such as proof of motive, opportunity, intent, preparation, plan, knowledge,

identity or absence of mistake or accident.

       This Court has determined that the plain language of “Rule 404(b)

does not distinguish between prior and subsequent acts.” Commonwealth

v. Wattley, 880 A.2d 682, 685 (Pa. Super. 2005).1 Indeed, case law prior

to the adoption of the Rules of Evidence in 1998 generally holds that

subsequent other acts may be admissible. See Commonwealth v. Collins,

703 A.2d 418, 423 (Pa. 1997) (holding that “[a]lthough evidence of a

subsequent offense is usually less probative of intent than evidence of a

prior offense, evidence of a subsequent offense can still show the

defendant’s intent at the time of the prior offense.”); Commonwealth v.

Ritter, 615 A.2d 442, 445 (Pa. Super. 1992) (evidence of subsequent

threats against witnesses admissible to show intent to deliver drugs);

Commonwealth v. Green, 505 A.2d 321, 325 (Pa. Super. 1986) (evidence

of subsequent discussion between defendant and third party admissible to

show     defendant’s     intent    to    shoot   during   robbery).   See   also

Commonwealth v. Styles, 431 A.2d 978, 980 (Pa. 1981) (evidence of

subsequent criminal conduct admissible to show that killing was not

accidental); Commonwealth v. Sparks, 492 A.2d 720, 722-723 (Pa.

____________________________________________


1
   In Wattley, this Court held that evidence of subsequent acts of sexual
abuse by a defendant was admissible under Pa.R.E. 404(b) for the purpose
of showing a continuing course of conduct. Wattley, 880 A.2d at 687.



                                           -4-
J-S50003-14


Super. 1985) (evidence of subsequent knowing purchase of stolen goods

admissible to show intent to receive stolen property in earlier transaction).

Instantly, the mere fact that the June 7, 2006 sale of narcotics occurred

after the May 31 and June 1, 2006 crimes does not bar the evidence.




                                    -5-